

115 HR 1623 IH: To repeal the Advanced Technology Vehicles Manufacturing Incentive Program.
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1623IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Russell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the Advanced Technology Vehicles Manufacturing Incentive Program.
	
		1.Advanced Technology Vehicles Manufacturing Incentive Program repeal
 (a)Cessation of authorityEffective on the date of enactment of this Act, the Secretary of Energy may not make any additional awards or loans under section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013).
 (b)RepealUpon the repayment, in accordance with the terms of the loan agreements, of all loans made before the date of enactment of this Act under subsection (d) of such section, section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is repealed.
			